DETAILED ACTION
This action is in response to the claims filed on Dec. 2nd, 2020. A summary of this action:
Claims 1-17 have been presented for examination.
Claims 12-13, 16 are objected to because of informalities
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1-6, 10, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017 in view of Harudin et al., “An Overview of Taguchi’ S T-Method as A Prediction Tool for Multivariate Analysis”, 2019
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017 in view of Kodiyalam et al., “Multidisciplinary design optimization of a vehicle system in a scalable, high performance computing environment”, 2004 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017 in view of Kodiyalam et al., “Multidisciplinary design optimization of a vehicle system in a scalable, high performance computing environment”, 2004 and in further view of Zhang et al., “A Study of the Effect of the Front-End Styling of Sport Utility Vehicles on Pedestrian Head Injuries”, 2018 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13, 16 are objected to because of the following informalities:  
Claim 12 recites, in part: “to establish the correlation…” however this element of “correlation” was not previously recited. The Examiner suggests amending claim 12 to use the articles a/an as this is the first recitation of this element. 
Claims 12-13 and 16 recite “…point(s) of interest…”/”…predicted HIC value(s)…” which is using parentheses to convey both the singular and plural forms of these terms, wherein claim 1 is already using parenthesis to denote an abbreviation of “HIC”, claim 11 is using parenthesis to also denote an abbreviation of “NVH”, and similarly see claim 2 for “CAE”. The Examiner suggests amending the recitations in claims 12-13 and 16 to be consistent with the recitations in claim 1, i.e. “one or more points of interest…”/”one or more predicted HIC values…”. 
To clarify, see MPEP §608.01(m):  “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims”
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
 	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
	…
	calculating one or more … criteria … ground values for one or more points of interest of a base … component design …;
	…
	calculating one or more predicted … values for the candidate … component design, wherein the calculation of the one or more predicted … values includes …to obtain the one or more predicted … values;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A method … comprising the steps of:
	calculating one or more … criteria … ground values for one or more points of interest of a base … component design …;
	generating an …. predictive model based on the one or more … ground values;
	…
	calculating one or more predicted … values for the candidate … component design, wherein the calculation of the one or more predicted … values includes … to obtain the one or more predicted … values;
	and evaluating the candidate … component design by inspecting the one or more predicted … values. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 “head injury…”/”HIC”
“body…”
“of a base vehicle”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining one or more parameter values of one or more points of interest of a candidate body component design, the one or more points of interest of the candidate body component design corresponding to the one or more points of interest of the base body component design of the base vehicle;
inputting the one or more parameter values into the … predictive model

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 “head injury…”/”HIC”
“body…”
“of a base vehicle”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining one or more parameter values of one or more points of interest of a candidate body component design, the one or more points of interest of the candidate body component design corresponding to the one or more points of interest of the base body component design of the base vehicle;
inputting the one or more parameter values into the … predictive model

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering, wherein this further recites a step of “carrying out a… CAE… simulation” which is considered as the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (see MPEP § 2106.05(f))
Claim 3 recites additional steps in both the mathematical concept and mental process
Claim 4 specifies a further portion of both of the mathematical concept and mental process
Claims 5-6 is an insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated by selecting that the “one or more” is a “plurality”
Claims 7-9 recite the use of a specific mathematical methods (the “T-method”) and the type of “equation” for use in both the mathematical concept and mental process, wherein these are recited in such a generalized manner that a person would have been able to perform mental evaluations using these methods
Claim 10 specifies a further portion of the mental process
Claim 11 recites another step in both the mathematical concept and mental process wherein this is “simply adding a general purpose computer or computer components after the fact to an abstract idea” as per MPEP § 2106.05(g) of the NVH analysis 
To clarify on the BRI, ¶ 39 of the instant specification recites: “using computer programs that perform a noise, vibration, harshness (NVH) analysis,”
Claim 12 recites another step in the mathematical concept, wherein this is recited in a generalized enough manner that a person would have been able to mentally perform this step
Claim 13 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular source/type of data to be manipulated
Claims 14-15 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular source/type of data to be manipulated, wherein this is also considered a field of use limitation as per MPEP § 2106.05(h): “…Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”
Claim 16 recites a step in the mental process
Claim 17 recites another portion of the mental process, wherein this is also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of mere data gathering 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017

Regarding Claim 1
Wang teaches: 
	A method of evaluating a vehicle body component design, comprising the steps of: (Wang, abstract: “In vehicle collision accidents, death rate representing pedestrian collision with SUVs is twice as much as that with ordinary cars, and head injury is the important cause of pedestrian deaths. So, optimization research of SUV inner hood [example of a body component to be evaluated] based on pedestrian head protection has theoretical and practical significance” and to clarify, § IV, ¶¶ 1-3: “The optimization design of SUV inner hood needs to use a variety of software to form a complete optimization process[7]…”
	To clarify on the BRI, see ¶ 24 of the instant specification: “In one embodiment, the vehicle body component (or "body component" for short) is a hood of a vehicle”
	calculating one or more head injury criteria (HIC) ground values for one or more points of interest of a base body component design of a base vehicle; (Wang, see § II for a detailed description of the “HEAD INJURY CRITERIA (HIC)” including equation 1 for a formula for the calculation of the “HIC” 
	then see § IV.B on page 142 – “In order to meet SUV hood static stiffness requirements, variable values of X1 are 0.50mm, 0.55mm, 0.60mm, 0.65mm, 0.70mm; variable values of X2 are 0,0.5,1,1.5,the X2=0 shows that the initial mesh of SUV inner hood keeps unchanged. With the increase of X2, the deformation of the grid becomes larger, the groove depth of the inner hood decreases, and the local structure is smoother and easier to deform. The simulation results of 20 schemes are shown in TABLE III,” – and see table III which shows that there is a plurality of “HIC(x)” ground values for each of the various “schemes” for a variety of base vehicles that were calculated [i.e. each scheme represents a base vehicle with a base body component design for a “hood”] – to clarify, see 142, col. 1: “(a) Design variables: X=[X1, X2], X1 is the thickness of inner hood X2 is the depth of inner hood of the impact zone (Morphing parameters).”
	To clarify on the points of interest: see figure 6 which shows “HIC distribution in typical area of SUV hood before and after optimization”- see page 143, § V.B ¶ 1 for clarification: “The head protection performance of SUV optimized hood model is analyzed by selecting typical test points. The HIC values in L1, M1, R1 test points are large, because they are above the engine cover, firewall, hinge…” wherein page 144, col. 1, ¶ 2 clarifies: “…it compares the simulation results before and after optimization of the collision accident impact point and typical test points [example of a plurality of points including both the impact point and test points].”
	generating an HIC predictive model based on the one or more HIC ground values; (Wang, § IV.C, ¶¶ 1-2: “For the problem of SUV inner hood optimization design, we can use RSM [a predictive model] to fit test data [e.g. the ground values in table III], and then the response surface function is optimized by GA, finally the optimal solution of the design parameters is obtained…In response surface analysis, referring to the common two order response surface model (formula), using MATLAB regression calculation to obtain the HIC (X) response surface function [HIC predictive model based on the ground values/”test data”]” – to clarify, page 144, col. 1, ¶ 2; wherein additional clarification is provided in § IV.A ¶¶ 1-3)
 	obtaining one or more parameter values of one or more points of interest of a candidate body component design, the one or more points of interest of the candidate body component design corresponding to the one or more points of interest of the base body component design of the base vehicle; (Wang, § V.B: “The head protection performance of SUV optimized hood model is analyzed by selecting typical test points… The comparison of pedestrian head protection performance between preoptimized and the optimized inner hood at typical test points is shown in Fig.6 and Fig.7.” – i.e., the points of interest between the base design and the candidate design for optimization correspond, and at these points the “HIC values” are calculated
	as to the parameter values: see table V on page 143, which provides an example in which the design parameter variables “X1” and “X2” in the base design are “0.60”/0 and then in the candidate design are “0.57”/”1.25” wherein as per page 142, col. 1: “(a) Design variables: X=[X1, X2], X1 is the thickness of inner hood; X2 is the depth of inner hood of the impact zone [including the impact point] (Morphing parameters).” 
calculating one or more predicted HIC values for the candidate body component design, wherein the calculation of the one or more predicted HIC values includes inputting the one or more parameter values into the HIC predictive model to obtain the one or more predicted HIC values; and evaluating the candidate body component design by inspecting the one or more predicted HIC values. (Wang, see page 144, col. 1, ¶ 2: “And then it applies RSM to fit test data, combines with genetic algorithm to optimize the response surface function; finally, it compares the simulation results before and after optimization of the collision accident impact point and typical test points”
 to clarify, see figure 2 of Wang for the “Basic flow chart of the genetic algorithm” wherein this includes, in the iterative process, “2. calculate the objective function value” which is “The head injury index at the impact point HIC(X)” (see page 142, col. 1, item (c)) wherein this is calculated based on the “X1” and “X2” values [the parameter values]– see equation 10 on page 142 for the RSM
to further clarify, as shown in figure 2 this is part of an “Evaluation Group” which is then inspected to see if it satisfies a “termination condition” for each iteration, i.e. see equations 8-9 on page 142 for the termination conditions/”Constraints” including that “HIC(X ) <= 1000” [example of an inspection of the predicted value calculated by the HIC predictive model to evaluate the candidate body component design at each iteration of the genetic algorithm]
e.g. Wang, tables IV-V shows the final “HIC(X)” value from said optimization process  – to clarify, see page 142, col. 1, ¶ 1: “When HIC (X) response surface function is optimized by genetic algorithm in MATLAB, the population size is set to 60, and the number of iterations is set to 300, thus the least square solution is obtained, which is shown in TABLE IV”, wherein the final optimized value is associated with specific parameter values for the “Optimization design variables” “X1” and “X2” as per the tables)

Regarding Claim 2
Wang teaches:
	The method of claim 1, wherein the one or more HIC ground values are obtained by carrying out a computer-aided engineering (CAE) simulation using the base body component design of the base vehicle. (Wang, § IV.A, ¶ 3: “The parametric method introduces CAE technology, so that the appearance of the product can be changed directly under the CAE environment. By using the Morphing technology in the finite element analysis, the existing
geometric entities can be smoothly and continuously changed into another geometric entity, thus changing the entity shape[8].”; to clarify, page 142, col. 2, ¶ 1: “…In order to meet SUV hood static stiffness requirements, variable values of X1 are 0.50mm, 0.55mm, 0.60mm, 0.65mm, 0.70mm; variable values of X2 are 0,0.5,1,1.5,the X2=0 shows that the initial mesh of SUV inner hood keeps unchanged. With the increase of X2, the deformation of the grid becomes larger, the groove depth of the inner hood decreases, and the local structure is smoother and easier to deform…”)

Regarding Claim 3
Wang teaches:
	The method of claim 1, wherein the one or more HIC ground values for the one or more points of interest of the base body component design constitute a first set of HIC ground values, wherein the base body component design of the base vehicle constitutes a first base body component design of a first base vehicle, and wherein the calculating the one or more HIC ground values step further includes calculating a second set of HIC ground values for one or more points of interest of a second base body component design of a second base vehicle. (Wang, see table III, see the surrounding description – this shows the “SIMULATION RESULTS OF 20 SCHEMES [20 base vehicle configurations, as each scheme represents a vehicle with a different hood design as per the design variables]” wherein for each scheme there is a “HIC(X)” value, furthermore see figures 6-7 and page 143, col. 2: “The head protection performance of SUV optimized hood model is analyzed by selecting typical test points…” i.e. this calculates the HIC(X) values at each of these “test points”– to clarify, see figure 6 which shows: “HIC distribution in typical area of SUV hood before and after Optimization”

Regarding Claim 4
Wang teaches:
	The method of claim 3, wherein the one or more points of interest of the first base body component design correspond to the one or more points of interest of the second base body component design. (Wang, see figure 6 for the “HIC distribution in typical area of SUV hood before and after Optimization” which shows the various “test points” locations for the HIC calculations, in addition to these points Wang also calculates the “head damage index at the impact point” (page 142, col. 1) – to clarify, page 144, ¶ 2: “…it compares the simulation results before and after optimization of the collision accident impact point and typical test points…”
and see table III – there are “20 schemes”/base designs evaluated)

Regarding Claim 5
Wang teaches:
	The method of claim 1, wherein the one or more points of interest of the base body component design of the base vehicle is a plurality of points of interest of the base body component design of the base vehicle. (Wang, see figure 6 for the “HIC distribution in typical area of SUV hood before and after Optimization” which shows the various “test points” locations for the HIC calculations, in addition to these points Wang also calculates the “head damage index at the impact point” (page 142, col. 1) – to clarify, page 144, ¶ 2: “…it compares the simulation results before and after optimization of the collision accident impact point and typical test points…”



Regarding Claim 6
Wang teaches:
	The method of claim 5, wherein the one or more points of interest of the candidate body component design is a plurality of points of interest of the candidate body component design. (Wang, see figure 6 for the “HIC distribution in typical area of SUV hood before and after Optimization” which shows the various “test points” locations for the HIC calculations, in addition to these points Wang also calculates the “head damage index at the impact point” (page 142, col. 1) – to clarify, page 144, ¶ 2: “…it compares the simulation results before and after optimization of the collision accident impact point and typical test points…”

Regarding Claim 10.
Wang teaches: 
	The method of claim 1, wherein the HIC predictive model represents a relationship between dynamic stiffness and the one or more HIC ground values. (Wang, page 142, col. 1, ¶ 2: “The objective of establishing the optimization model of the inner hood is to minimize the head damage index at the impact point, when the stiffness of the engine hood is satisfied.”

Regarding Claim 13.
Wang teaches: 
	The method of claim 1, wherein, for each of the point(s) of interest of the candidate body component design, at least one of the one or more parameter values is a measurement of a distance between the point of interest of the candidate body component design and another portion of a candidate vehicle on which the candidate body component design is to be used. (Wang, page 142, col. 1: “(a) Design variables: X=[X1, X2], X1 is the thickness of inner hood; X2 is the depth of inner hood of the impact zone (Morphing parameters)” 
	To clarify: see figure 6 which shows that the hood is covering components in the engine compartment of the vehicle – as such, a skilled person would have inferred that the depth/thickness of the inner hood was in reference to the distance between the top of the inner hood to the bottom of the inner hood, wherein the bottom of the inner hood was also the top of the engine compartment [i.e. another portion of the vehicle] as shown in figure 6

Regarding Claim 14.
Wang teaches: 
	The method of claim 1, wherein the base vehicle is selected based on the base vehicle being the same model as a candidate vehicle on which the candidate body component design is to be used. (Wang, § IV.A ¶ 1: “The optimization design of SUV inner hood needs to use a variety of software to form a complete optimization process[7].”, e.g. see figure 3 and figure 6 which show the “SUV inner hood” optimization is for the same model and body type of an SUV, i.e. this is for optimizing the “SUV inner hood” of a particular model and body type type)

Regarding Claim 15.
Wang teaches: 
	The method of claim 1, wherein the base vehicle is selected based on the base vehicle having the same body type as a candidate vehicle on which the candidate body component design is to be used. (Wang, § IV.A ¶ 1: “The optimization design of SUV inner hood needs to use a variety of software to form a complete optimization process[7].”, e.g. see figure 3 and figure 6 which show the “SUV inner hood” optimization is for the same model and body type of an SUV, i.e. this is for optimizing the “SUV inner hood” of a particular model and body type type)

Regarding Claim 16.
Wang teaches: 
	The method of claim 1, wherein the evaluating step includes comparing at least one of the predicted HIC value(s) to a first HIC threshold. (Wang, equation 8: “HIC(X ) <= 1000” and see the accompanying description – this is one of the “constraints” for the optimization problem)

Regarding Claim 17.
Wang teaches: 
	The method of claim 1, wherein the method further comprises the step of obtaining one or more parameter values of the one or more points of interest of the base body component design, and wherein the HIC predictive model is generated based on the one or more parameter values of the one or more points of interest of the base body component design.(Wang, see table III – this obtains parameter values of “X1” and “X2” for each of the base vehicle “schemes”, wherein this is then used for fitting the HIC predictive model of the RSM – i.e. see page 142, last two paragraphs: “For the problem of SUV inner hood optimization design, we can use RSM to fit test data, and then the response surface function is optimized by GA, finally the optimal solution of the design parameters is obtained…Therefore, the response surface model is reasonable and the fitting precision is high, which can be used for the next optimization analysis”, wherein as per page 142, col. 1: “(a) Design variables: X=[X1, X2], X1 is the thickness of inner hood; X2 is the depth of inner hood of the impact zone [including the impact point] (Morphing parameters).” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017 in view of Harudin et al., “An Overview of Taguchi’ S T-Method as A Prediction Tool for Multivariate Analysis”, 2019

Regarding Claim 7
Wang does not explicitly teach:
	The method of claim 1, wherein the HIC predictive model is generated using a T-method. 

Harudin teaches:
The method of claim 1, wherein the HIC predictive model is generated using a T-method. (Harudin, abstract: “This research paper outlines the T-method procedures by applying it in a few benchmark datasets and compare the accuracy with the existing multiple linear regression method for an overview. The results show that Taguchi’s T-Method is better than multiple regression in dealing with limited sample data in which the sample size is smaller than the input variables” – see § 3.1 for details, and § 2 including the subsections for an overview on this method
For relevance: Harudin, § 3.2 ¶ 2 clarifies an example case study wherein “The data is a prediction of the satisfaction index among several car models with regards to several attributes and technical specifications”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on “In this paper, the response surface model is established by using the two polynomial regression methods” (Wang, page 140, last paragraph) with the teachings from Harudin on “Taguchi’s T-Method” (Harudin, abstract). The motivation to combine would have been that “The results show that Taguchi’s T-Method is better than multiple regression in dealing with limited sample data in which the sample size is smaller than the input variables” (Harudin, abstract)


Regarding Claim 8
Harudin teaches: 
	The method of claim 7, wherein the HIC predictive model is represented at least in part by a linear equation. (Harudin, § 2: “It started to be introduced in mid-year 2000 by late Genichi Taguchi. SNR (𝜂) is the crucial component that has been adapted as the weighting factor in the T-Method formulation. The regression model is developed linearly based on the zero-proportional principle with the linear regression line through zero-point (origin).”)

Regarding Claim 9
Wang teaches:
	The method of claim 7, wherein the HIC predictive model is represented at least in part by a polynomial equation. (Wang, page 140, last paragraph: “In this paper, the response surface model is established by using the two polynomial regression methods” – e.g., equation 10 of Wang)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017 in view of Kodiyalam et al., “Multidisciplinary design optimization of a vehicle system in a scalable, high performance computing environment”, 2004 

Regarding Claim 11.
Wang does not explicitly teach:
	The method of claim 10, wherein the dynamic stiffness for the one or more points of interest of the base body component design is determined by performing a noise, vibration, harshness (NVH) analysis using the base body component design. 

Kodiyalam teaches: 
The method of claim 10, wherein the dynamic stiffness for the one or more points of interest of the base body component design is determined by performing a noise, vibration, harshness (NVH) analysis using the base body component design. (Kodiyalam, abstract: “Multidisciplinary Design Optimization of a vehicle system for safety, NVH (noise, vibration and harshness) and weight, in a scalable HPC environment, is addressed…” and to clarify, see page 261, col. 1, last paragraph including: “Satisfy: NVH: Static torsion & bending displacements [including the stiffness] …Frontal Crash: Dummy HIC (Head Injury Criterion)”
To clarify – see § 3.5, ¶ 2: “The BIP normal modes, static bending and static torsion analyses were conducted using the MSC/NASTRAN. The full scale NVH finite element model is shown in Fig. 5… The bending stiffness calculated using a load applied at the front rocker locations was 4551N/mm while the torsion stiffness calculated using a torque applied at the front shock tower locations was 8726Nm/deg.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on an optimization system to optimize the “pedestrian head protection performance of optimized SUV inner hood” (Wang, page 144, ¶ 2) with the teachings from Kodiyalam on “Multidisciplinary Design Optimization of a vehicle system for safety, NVH (noise, vibration and harshness) and weight, in a scalable HPC environment, is addressed” (Kodiyalam, abstract). The motivation to combine would have been that “The reduction in largescale MDO solution times through HPC is significant in that it now makes it possible for such technologies to impact the vehicle design cycle and improve the engineering productivity.”  (Kodiyalam, abstract)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Optimization Research of SUV Inner Hood Based on Pedestrian Head Protection”, 2017 in view of Kodiyalam et al., “Multidisciplinary design optimization of a vehicle system in a scalable, high performance computing environment”, 2004 and in further view of Zhang et al., “A Study of the Effect of the Front-End Styling of Sport Utility Vehicles on Pedestrian Head Injuries”, 2018 

Regarding Claim 12.
Wang, in view of Kodiyalam, does not explicitly teach:
	The method of claim 11, wherein the relationship between the dynamic stiffness and the one or more HIC ground values is determined by carrying out one or more correlation techniques to establish the correlation between the dynamic stiffness and the HIC ground values at each of the point(s) of interest. 

Zhang teaches:
The method of claim 11, wherein the relationship between the dynamic stiffness and the one or more HIC ground values is determined by carrying out one or more correlation techniques to establish the correlation between the dynamic stiffness and the HIC ground values at each of the point(s) of interest. (Zhang, see the abstract for relevance, then see table 6 as described on page 7, col. 1, ¶ 2: “Table 6 lists the positive/negative correlations among the HIC15 values at the four considered impact points (WAD1125, WAD1375, WAD1650, and WAD2000) and the 11 relevant styling feature parameters and their effect degree (based on the regression results). [including the stiffness]” 
To clarify: page 5, col. 2, ¶ 1: “Based on the box plots shown in Figure 4(a), the closer the impact point was to the front end of the hood, the higher the HIC15 because the front section of the hood has a relatively high stiffness due to structural features such as the angle of the front hood and hood latches.”, i.e. § 4 ¶ 2: “…The higher the stiffness of the structure, the higher the HIC, indicating a higher head injury risks…”, e.g. page 9, col. 1, ¶ 1: “In addition, a long WADHFE indicates that the front end of the hood can extend gradually toward the back of the vehicle. In this case, the front part of the hood can be designed to have a low stiffness, and the hood can also be designed to have a small HA. These design measures are favorable for reducing the HIC15 value.”
As to the correlation method: see table 7: “Pearson correlation” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above, on an optimization system to optimize the “pedestrian head protection performance of optimized SUV inner hood” (Wang, page 144, ¶ 2) with the teachings from Zhang on “the relationships between the front-end styling features of SUVs and head injuries at the styling design stage … A multiple linear regression analysis method was employed to describe the relationships between the styling feature parameters and the HIC15 at each impact point. Results. The relationship between the selected styling features and the HIC15 showed reasonable correlations, and the regression models and the selected independent variables showed statistical significance.” (Zhang, abstract).  
The motivation to combine would have been that Zhang’s technique is “for improving the pedestrian protection performance and product development efficiency”, e.g. “The regression equations obtained by multiple linear regression can be used to assess the performance of SUV styling in protecting pedestrians’ heads and provide styling designers with technical guidance regarding their artistic creations.” (Zhang, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varon-Weinryb, US 2020/0394278 – see the abstract, see figures 1-4
Bhattacharjee et al., “Pedestrian Head Impact Time Estimate based on Vehicle Geometric Parameters”, 2017 – see the abstract, see page 3, col. 1, ¶ 1: “The objective of this paper is to present the results of a research project where a simplified predictor model for pedestrian head impact time is derived based on the regression of data obtained from analyses of nonlinear deformable finite element models of both pedestrians and vehicle systems.” And table 1
D’Ippolito et al., “Overview of Reliability-Based Design in Automotive and Aerospace Engineering”, 2007 – see § 5.4 ¶¶ 1-2
Fang et al., “A comparative study of metamodeling methods for multiobjective crashworthiness optimization”, 2005 – see the abstract, see §§ 2-2.1, see §§ 4-4.3
Hart et al., “The Role of LS-DYNA® in the Design of the New London Electric Taxi”, 2018 – see § 5, see figure 23 and §8
Kalargeros et al., “ANSA Kinematic Tool & Morphing – Enabling conceptual vehicle frontal design for pedestrian safety”, June 2013 – see the abstract, see page 5 including figure 4
Kianifar et al., “GLOBAL OPTIMISATION OF CAR FRONT-END GEOMETRY TO MINIMISE PEDESTRIAN HEAD INJURY LEVELS”, 2019 – see the abstract , see page 2876 ¶¶ 1-2 and figure 4, see § 3.1.1
Krishnamoorthy et al., “Design Optimisation of Passenger Car Hood Panels for Improved Pedestrian Protection”, 2013   see the abstract, see table 1 and page 68 ¶¶ 1-3
Lv et al., “Multi-Objective Discrete Robust Optimization for Pedestrian Head Protection”, 14th Apr 2020, see the abstract, see §§2.2-2.3 including equations 2-4 and their accompanying description
Nakao et al., “Analysis of data including missing values in the Taguchi's T method”, 2018 – see the abstract, see § 3.3, for relevance see the instant specification equation 8
Neal et al., “A Response Surface Based Tool for Evaluating Vehicle Performance in the Pedestrian Leg Impact Test”, see the abstract: “An interactive tool for predicting the performance of vehicle designs in the pedestrian leg impact test has been developed. This tool allows users to modify the design of a vehicle front structure through the use of a graphical interface, and then evaluates the performance of the design with a response surface. This performance is displayed in the graphical interface, providing the user with nearly instantaneous feedback to his design changes.”
Sobieszczanski-Sobieski et al., “Optimization of car body under constraints of noise, vibration, and harshness (NVH), and crash”, 2001, see the abstract, see figure 3
Srinivas et al., “Lightweighting of an Automotive Front End Structure Considering Frontal NCAP and Pedestrian Lower Leg Impact Safety Requirements”, 2016, see the abstract, see figure 1
Teng et al., “Redesign of the vehicle bonnet structure for pedestrian safety”, 2012, see the abstract, see §§ 2.2-2.3, see §§ 4.2-4.2.2
Teng et al., “Optimization of bonnet thickness with respect to pedestrian safety”, 2010 – see the abstract, see §§ 4-4.2
Yang et al., “Metamodeling Development for Vehicle Frontal Impact Simulation”, 2005  -see the abstract, see the section “Full Vehicle Frontal Impact Example” starting on page 1016 including figure 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147